Citation Nr: 1409603	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

William Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to July 1961.  The Veteran died in April 2008, and the appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

When this case was before the Board in February 2013, it was decided in part and remanded in part.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  The appellant asserts that the Veteran developed Parkinson's disease as a result of multiple medications prescribed to treat his service-connected disabilities, including Prilosec, Trazodone, Paroxetine, Synthroid, Methadone, and Depakote.  In support of this theory, the appellant's representative submitted two medical research articles addressing the connection between transient ischemic attack and Trazodone therapy, as well as sudden death associated with therapeutic levels of Methadone.

Remand is required for compliance with VA's duty to assist the appellant in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


A.  Notice Letter Required

In the February 2013 remand, the originating agency was directed to provide the appellant with notice of the information and evidence necessary to substantiate her claim in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  This notice was to include: (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  

In February 2013, the originating agency sent a notice letter to the appellant which incorrectly identifies the conditions for which the Veteran was service connected at the time of his death.  Specifically, the notice letter indicates that service connection had been established for extrapyramidal disorder, when it had not.  Moreover, the notice letter failed to list any of the conditions for which service connection had been established prior to the Veteran's death, including degenerative disc disease and arthritis of the cervical spine, bipolar affective disorder, residuals of a left clavicle fracture with arthritis and surgical scar, and paresthesia of the left hand.  

Under these circumstances, the originating agency must send the appellant a corrected notice letter which complies with the Hupp v. Nicholson, 21 Vet. App. 342 (2007).  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).


B.  Supplemental Medical Opinion Required

Pursuant to the Board's February 2013 remand, the originating agency was to obtain a medical opinion addressing the cause of the Veteran's death, to specifically include consideration of the appellant's theory that medications used to treat the Veteran's service-connected disabilities resulted in problems or conditions, such as Parkinson's disease, which contributed to his death.  

In June 2013, the originating agency obtained a VA medical opinion addressing the cause of the Veteran's death.  A supplemental medical opinion was also obtained in July 2013.  

After reviewing the medical opinions obtained, the Board finds that a supplemental medical opinion is still required.  The June 2013 VA examination report includes a list of medications which the Veteran had been prescribed prior to his death.  Unfortunately, this list of medications does not include Methadone, which treatment reports confirm the Veteran had been prescribed.  Accordingly, the opinion provided, which refers to the list of medications in the examination report, is incomplete.  Under these circumstances, a supplemental medical opinion is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  Send a proper VCAA notice letter to the appellant and her representative.  The letter should notify the appellant of the information and evidence necessary to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  See Hupp, 21 Vet. App. at 352-53.  The notice must provide the appellant with: (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  

In the letter, request the appellant to identify or submit pertinent evidence in support of her claim not already of record, particularly including any relevant medical records near the time period of the Veteran's death.  

2.  Undertake appropriate development to obtain any outstanding records pertinent to the claim.

3.  Then, obtain a supplemental medical opinion from the VA physician who provided medical opinions in June 2013 and July 2013, addressing the cause of the Veteran's death.  If the same VA physician is not available, the supplemental opinion should be obtained from another physician with sufficient expertise.  

Forward the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files to the physician for a supplemental medical opinion report regarding the cause of the Veteran's death. 

The physician should provide an opinion concerning the following:

Is it at least as likely as not (50 percent or greater probability) that Methadone prescribed to treat the Veteran's service-connected disabilities resulted in problems or conditions, such as Parkinson's disease, that contributed to his death.  The two medical research articles that were submitted in August 2012 must be addressed.

At the time of his death, the Veteran was service connected for degenerative disc disease and arthritis of the cervical spine, bipolar affective disorder, residuals of a left clavicle fracture with arthritis and surgical scar, and paresthesia of the left hand.

The physician must provide the rationale for all opinions expressed.  If the physician is unable to provide the required opinion, the physician should explain why.

4.  After the requested opinion report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Undertake any other indicated development.

6.  Then, readjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


